735 N.W.2d 272 (2007)
Erin LEECH, Plaintiff-Appellee,
v.
Anita KRAMER, Defendant, and
Kent County Board of Road Commissioners, Defendant-Appellant.
Docket No. 129930. COA No. 253827.
Supreme Court of Michigan.
July 30, 2007.
By order of April 5, 2006, the application for leave to appeal the October 11, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in Rowland v. Washtenaw Co. Rd. Comm. (Docket No. 130379). The case was decided on May 2, 2007, 477 Mich. 197, 731 N.W.2d 41 (2007). On May 29, 2007, the defendant Board of County Road Commissioners of the County of Kent filed a motion for peremptory reversal. On order of the Court, the application and the motion for peremptory reversal are considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we GRANT the motion for peremptory reversal and REVERSE the judgment of the Court of Appeals. The plaintiff's notice to the defendant Board was untimely under MCL 691.1404. Rowland, supra. We REMAND this case to the Kent Circuit Court for entry of an order granting summary disposition to the defendant Board.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.